Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Richards on 1/15/21.
	Application is changed as follows:

Change Specification [0008] from “Still other aspect of the present invention provides" to – Still another aspect of the present invention provides –.

Change Specification [0029] from “the three-dimensional laminating and shaping apparatus 200 controls to increase the material supply amount out of the shaping parameters 303" to – the three-dimensional laminating and shaping apparatus 200 controls the shaping parameters 303 to increase the material supply amount –.

Change Specification [0032] from “the three-dimensional laminating and shaping apparatus 200 controls to increase the supply amount of the shield gas out of 

Change Specification [0034] from “the three-dimensional laminating and shaping apparatus 200 controls to increase the laser output out of the shaping parameters 303" to – the three-dimensional laminating and shaping apparatus 200 controls the shaping parameters 303 to increase the laser output –.

Change Specification [0036] from “the three-dimensional laminating and shaping apparatus 200 controls to increase the material purity out of the shaping parameters 303" to – the three-dimensional laminating and shaping apparatus 200 controls the shaping parameters 303 to increase the material purity –.

Change claim 8, last line from “the monitoring data." to –
 the monitoring data,
wherein said monitoring data includes a diameter of a molten pool and a property data of a light from the molten pool,
wherein in estimating the shaping quality, a decreasing of the shaping quality of the three-dimensional laminated and shaped object is estimated from a combination of whether the diameter of the molten pool has been changed or not and whether the 
Change claim 13 from “monitoring data includes a molten pool dimeter, a reflected light level" to – monitoring data includes a reflected light level –.

Allowable Subject Matter
Claims 8 and 10-15 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Stecker (US 8546717, already of record), Buller et al (US 2017/0341183, already of record), Nissan Motor Co., Ltd. (JP 7-108390, already of record), Mazumder (JP 2002-519200, already of record) and Kovacevic et al (US 7020539, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  in estimating the shaping quality, a decreasing of the shaping quality of the three-dimensional laminated and shaped object is estimated from a combination of whether the diameter of the molten pool has been changed or not and whether the property data of the light from the molten pool has been changed or not, when at least one of the diameter of the molten pool and the property data of the light from the molten pool has been changed.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743